MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                      Jun 05 2019, 9:04 am

court except for the purpose of establishing                                       CLERK
                                                                               Indiana Supreme Court
the defense of res judicata, collateral                                           Court of Appeals
                                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Leanna Weissman                                           Curtis T. Hill, Jr.
Lawrenceburg, Indiana                                     Attorney General of Indiana
                                                          David E. Corey
                                                          Robert J. Henke
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA
In re the Matter of D.C. and                              June 5, 2019
N.F. (Minor Children),                                    Court of Appeals Case No.
                                                          18A-JC-2564
R.W. (Mother),
                                                          Appeal from the Ripley Circuit
Appellant-Respondent,
                                                          Court
        v.                                                The Honorable Ryan J. King,
                                                          Judge
Indiana Department of Child                               Trial Court Cause Nos.
Services,                                                 69C01-1805-JC-49
                                                          69C01-1805-JC-50
Appellee-Petitioner.



Mathias, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019                           Page 1 of 12
[1]   The Ripley Circuit Court adjudicated D.C. and N.F., R.W.’s (“Mother”) minor

      children, Children In Need of Services (“CHINS”). Mother appeals and argues

      that the evidence is insufficient to support the CHINS adjudication.


[2]   We affirm.


                                  Facts and Procedural History

[3]   Mother has two children, N.F. born June 2014 and D.C. born November 2017.

      N.F. and D.C. have different biological fathers. N.F.’s father, R.F., resides in

      North Carolina. In May 2018, Mother and the children were living with B.C.

      (“Father”), D.C.’s biological father. That month, Mother took five-month-old

      D.C. to the emergency room at a hospital in Batesville, Indiana, because

      maternal grandmother reported that D.C. would not kick with his right leg or

      put any weight on the leg. Emergency room personnel determined that D.C.’s

      right tibia was fractured. Because D.C. was not a mobile child, medical staff

      suspected child abuse and contacted the Department of Child Services

      (“DCS”).


[4]   Mother told the DCS family case manager that she left D.C. in the care of

      Father and maternal grandmother that morning because she had a doctor’s

      appointment. Father was feeding D.C. when Mother left the home. Shortly

      thereafter, Father left for work, and D.C. and four-year-old N.F. were left in

      maternal grandmother’s care.




      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019   Page 2 of 12
[5]   The family case manager interviewed Father and maternal grandmother, who

      could not explain how D.C.’s injuries occurred. Father stated that D.C. seemed

      fine when he left for work.


[6]   Mother and Father then took D.C. to Cincinnati Children’s Hospital where he

      was evaluated by Dr. Cathy Makoroff, a board-certified child abuse

      pediatrician. D.C.’s x-rays and skeletal survey established that the child had a

      metaphyseal corner fracture at the right distal tibia, a metaphyseal corner

      fracture at the left distal tibia, and suspected metaphyseal corner fractures at the

      medial aspect of the left distal femur and proximal tibia. Metaphyseal fractures

      “are fractures that are sort of at the very ends of the bones and the area called

      the metaphysis, [] which is sort of the growing end of the bone.” Tr. pp. 36–37.

      There was also a bruise on the tip of the child’s right ear. Dr. Makoroff

      concluded that the injuries most likely resulted from child abuse.

[7]   Mother and Father were interviewed by two Indiana State Police detectives.

      During the interview, Father admitted that he could have squeezed D.C. harder

      than he should have when he was trying to burp him. Father also stated that he

      was frustrated that he worked long hours but still got up with the baby to feed

      him. Tr. p. 81. Mother told the officers that Father had bruised D.C.’s legs

      approximately two months prior and that she photographed the bruises but did

      not report the bruises to any medical or law enforcement personnel. Tr. p. 17.

      Mother denied that Father was abusive to her or to four-year-old N.F. Father

      stated that Mother was never violent with the children. The detectives did not

      believe that D.C.’s injuries were caused by being squeezed too hard.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019   Page 3 of 12
[8]   As a result of the abuse, both D.C. and N.F. were removed from the parents’

      home and placed with maternal grandmother. On May 15, 2018, DCS filed a

      petition alleging that the children were CHINS. Specifically, the petition alleged

      that the children were CHINS under Indiana Code sections 31-34-1-1, 2, and 4.

      The petition alleged D.C. had multiple fractures to his legs, that Mother had

      not reported prior bruising observed on D.C.’s legs, and the injuries were not

      accidental. In the petition, DCS explained that “[f]amily services were not

      provided before the removal of the children” because “DCS was unable to

      provide efforts to prevent removal as a result of the emergency nature of the

      situation, in that the child [D.C.] had sustained significant injuries that could

      only have been caused by jerking[,] twisting or shaking him violently.”

      Appellant’s App. p. 28.


[9]   After several continuances for various reasons, a hearing was held on DCS’s

      CHINS petition on August 27, 2018. Shortly thereafter, the trial court issued its

      order on the fact-finding hearing and concluded that D.C. and N.F. were

      CHINS because 1) D.C. “is a victim of child abuse resulting in significant

      injures to his legs (multiple fractures)[] while in the care and custody of his

      parents” B.C. and R.W., 2) D.C. “needs care, treatment, protection, or

      rehabilitation that he is not receiving and is unlikely to be provided without the

      coercive intervention of the court”, 3) N.F. “lives in the same household with

      the exact same family composition as was contained when” D.C. “was

      injured”, and 4) N.F. “needs care, treatment, protection, or rehabilitation that

      she is not receiving and is unlikely to be provided without the coercive


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019   Page 4 of 12
       intervention of the court.” Id. at 73. D.C.’s and N.F.’s placement with maternal

       grandmother was continued. Mother was allowed visitation subject to

       monitoring by maternal grandmother.1 Father was not allowed visitation

       because of the no contact order issued by the court in case number 69D01-1808-

       F6-199, wherein he was charged with a Level 6 felony for the injuries he

       allegedly inflicted on D.C.

[10]   In addition, the dispositional orders for both children ordered Mother to

       comply with the following restriction:

               Not permit [Father] to have any access to or communication
               with you and the child, will abide by the terms of any no-contact
               order and/or protective order, and will cooperate fully with any
               prosecution for noncompliance. Immediately report to the
               Family Case Manager any attempts by [Father] to have access to
               or communicate with the child.


       Id. at 96, 148. Furthermore, the court ordered that “[i]f the no-contact order is

       lifted in the criminal case all contact will be professionally supervised.” Id. at

       96, 149. Mother now appeals.


                                        Discussion and Decision
[11]   Mother challenges the sufficiency of the evidence to support the CHINS

       determination. When reviewing the sufficiency of evidence, we give due regard




       1
         N.F.’s biological father, who lives in North Carolina, appeared via telephone at the dispositional hearing.
       DCS was attempting to establish therapeutic visitation between biological father and N.F. because he had not
       seen four-year-old N.F. for approximately two years.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019                    Page 5 of 12
       to the trial court’s ability to assess the credibility of witnesses. In re Des.B., 2

       N.E.3d 828, 836 (Ind. Ct. App. 2014). We neither reweigh evidence nor judge

       witness credibility; rather, we consider only the evidence and reasonable

       inferences most favorable to the trial court's decision. In re K.D., 962 N.E.2d

       1249, 1253 (Ind. 2012).


[12]   DCS bears the burden of proving by a preponderance of the evidence that a

       child meets the statutory definition of a CHINS. In re N.E., 919 N.E.2d 102, 105

       (Ind. 2010).


               There are three elements DCS must prove for a juvenile court to
               adjudicate a child a CHINS. DCS must first prove the child is
               under the age of eighteen; DCS must prove one of eleven
               different statutory circumstances exist that would make the child
               a CHINS; and finally, in all cases, DCS must prove the child
               needs care, treatment, or rehabilitation that he or she is not
               receiving and that he or she is unlikely to be provided or accepted
               without the coercive intervention of the court.

       Matter of M.W., 119 N.E.3d 165, 168 (Ind. Ct. App. 2019) (quoting K.D., 962

       N.E.2d at 1253) (citation omitted). Importantly, the purpose of a CHINS

       adjudication is not to punish the parents, but to protect the child. In re A.I., 825

       N.E.2d 798, 805 (Ind. Ct. App. 2005), trans. denied.


[13]   DCS alleged that D.C. and N.F. are CHINS under Indiana Code sections 31-

       34-1-1, 31-34-1-2, and 31-34-12-4. Appellant’s App. pp. 26–27. Given the

       factual circumstances presented in this appeal, we address the CHINS

       adjudication for each child separately.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019   Page 6 of 12
       A.         D.C.

[14]   The trial court found that D.C. is a CHINS “as defined by 31-34-1-1 and 31-34-

       1-2.” Appellant’s App. p. 72. Indiana Code section 31-34-1-1 provides that a

       child under eighteen years of age is a CHINS if:


                  (1) the child’s physical or mental condition is seriously impaired
                  or seriously endangered as a result of the inability, refusal, or
                  neglect of the child’s parent, guardian, or custodian to supply the
                  child with necessary food, clothing, shelter, medical care,
                  education, or supervision; and


                  (2) the child needs care, treatment, or rehabilitation that:


                           (A) the child is not receiving; and


                           (B) is unlikely to be provided or accepted without the
                              coercive intervention of the court.


[15]   On the date DCS alleged that D.C. was a CHINS,2 Indiana Code section 31-34-

       1-2 provided in pertinent part that a child under eighteen years of age is a

       CHINS if


                  (1) the child’s physical or mental health is seriously endangered
                  due to injury by the act or omission of the child’s parent,
                  guardian, or custodian; and




       2
           The statute was amended on July 1, 2018 to add subsections (b) and (c).

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019   Page 7 of 12
               (2) the child needs care, treatment, or rehabilitation that:


                   (A) the child is not receiving; and


                   (B) is unlikely to be provided or accepted without the coercive
                   intervention of the court.


[16]   The trial court found that D.C. was a CHINS because he “is a victim of child

       abuse resulting in significant injuries to his legs (multiple fractures); while in the

       care and custody of his parents[.]” Appellant’s App. p. 73. The court then found

       that D.C. “needs care, treatment, protection, or rehabilitation that he is not

       receiving and is unlikely to be provided without the coercive intervention of the

       court.” Id.


[17]   Our General Assembly has created a rebuttable presumption that a child is a

       CHINS

               because of an act or omission of the child’s parent, guardian, or
               custodian if the state introduces competent evidence of probative
               value that:


                   (1) the child has been injured;


                   (2) at the time the child was injured, the parent, guardian, or
                   custodian:


                        (A) had the care, custody, or control of the child; or


                        (B) had legal responsibility for the care, custody, or control
                        of the child;

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019   Page 8 of 12
                   (3) the injury would not ordinarily be sustained except for the
                   act or omission of a parent, guardian, or custodian; and


                   (4) there is a reasonable probability that the injury was not
                   accidental.


       I.C. § 31-34-12-4.


[18]   In other words, “[i]n cases where a child has injuries that suggest neglect or

       abuse, it shifts the burden to the party most likely to have knowledge of the

       cause of the injuries—the parent, guardian, or custodian—to produce evidence

       rebutting the presumption that the child is a CHINS.” Ind. Dep’t of Child Servs. v.

       J.D., 77 N.E.3d 801, 807 (Ind. Ct. App. 2017), trans. denied.


[19]   DCS presented evidence that Father intentionally caused the bruises and

       multiple fractures suffered by D.C. Medical personnel did not believe Father’s

       explanation for the cause of the bruising and fractures, i.e. squeezing the child

       too hard while burping him. Dr. Makoroff testified that D.C.’s leg fractures

       were likely caused by pulling and twisting on D.C.’s legs or “a rapid flailing of

       the bones.” Tr. pp. 52–53.


[20]   Although Mother did seek medical treatment for D.C. when she was made

       aware that his legs were injured, on a prior occasion in March 2018, she

       observed significant bruising on D.C. but did not seek medical care. She merely

       documented the injuries by taking photographs. Father admitted that he had

       caused the prior bruising by squeezing D.C. Yet, Mother continued to leave

       D.C. in Father’s care. The family case manager was also concerned that

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019   Page 9 of 12
       Mother was “not able to . . . be honest about . . . the injuries that [D.C.]

       sustained[.]” Tr. p. 106.

[21]   Mother did not present any evidence to rebut the presumption that D.C. is a

       CHINS. And the trial court was particularly troubled that Mother only took

       pictures and did not report the injuries Father inflicted on D.C. in March 2018.

       Tr. p. 120. For all of these reasons, we conclude that sufficient evidence

       supports the trial court’s finding that D.C. “needs care, treatment, protection, or

       rehabilitation that he is not receiving and is unlikely to be provided without the

       coercive intervention of the court.” Appellant’s App. p. 73.


       B.      N.F.

[22]   The trial court found that N.F. is a CHINS “as defined by 31-34-1-1.”

       Appellant’s App. p. 72. As we noted above, this section provides that a child

       under eighteen years of age is a CHINS if:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child's parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and

               (2) the child needs care, treatment, or rehabilitation that:

                   (A) the child is not receiving; and

                   (B) is unlikely to be provided or accepted without the coercive
                   intervention of the court.

[23]   The trial court adjudicated N.F. a CHINS because she “lives in the same

       household with the exact same family composition as was contained when
       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019   Page 10 of 12
       [D.C.] was injured.”3 Appellant’s App. p. 73. Therefore, N.F. “needs care,

       treatment, protection, or rehabilitation that she is not receiving and is unlikely

       to be provided without the coercive intervention of the court.” Id. DCS’s

       concern with regard to N.F. is that she lives in the same household as D.C. and

       could be injured. Appellee’s Br. at 20.


[24]   There is no evidence that either parent has ever caused injury to N.F. or that

       N.F. was present when D.C. was injured. However, on the date the CHINS

       petition was filed, Indiana Code section 31-34-12-4.5 provided that

               There is a rebuttable presumption that a child is a child in need of
               services if the state establishes that the child lives in the same
               household as an adult who: . . . (2) has been charged with an
               offense described in IC 31-34-1-3 or IC 31-34-1-3.5 against a child
               and is awaiting trial.

[25]   Father was criminally charged with an unspecified Level 6 felony for the

       injuries he inflicted on D.C. Tr. pp. 95–96, 102, 117–18. The offense Father was

       charged with is likely one of the offenses enumerated in Indiana Code sections

       31-34-1-3 or 31-34-1-3.5.

[26]   Moreover, on July 1, 2018, approximately six weeks after the CHINS petition

       was filed in this case, the General Assembly amended Indiana Code section 31-

       34-1-2 and added subsection (c), which provides that a child is a CHINS if

       before the child is eighteen years old, the child “lives in the same household as



       3
        However, at the dispositional hearing held on September 24, 2018, the court noted that in Father’s criminal
       proceedings, the trial court issued a no contact order between Father and Mother, D.C. and N.F. Tr. p. 132.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019                   Page 11 of 12
       an adult who . . . has been charged with committing” certain enumerated

       offenses “against another child who lives in the household and is awaiting trial”

       and “needs care, treatment, or rehabilitation that . . . the child is not receiving”

       and “is unlikely to be provided or accepted without the coercive intervention of

       the court.”


[27]   Our General Assembly has recognized, and we absolutely agree, that abuse to

       any child in a home endangers the other children living in the home.4 For this

       reason, we affirm the trial court’s order adjudicating N.F. a CHINS.


                                                     Conclusion

[28]   DCS presented sufficient evidence to establish that D.C. and N.F. are CHINS,

       and therefore, we affirm the trial court’s CHINS adjudication.


[29]   Affirmed.


       Vaidik, C.J., and Crone, J., concur.




       4
        We acknowledge that amendments to section 31-34-1-2 did not take effect until after the CHINS petition
       was filed in this case. Given that N.F.’s welfare is at stake and in the interest of judicial economy, we have
       considered that amendment in our resolution of this appeal.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2564 | June 5, 2019                       Page 12 of 12